  Case 1:20-cr-00023-DLI Document 15 Filed 02/06/20 Page 1 of 4 PageID #: 41



SD: NDB
F. #2016R00603/NY-NYE-759

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                             PROPOSED PROTECTIVE ORDER
       - against -                                   Cr. No. 20-CR-23 (DLI)
DANIEL E. RUSSO,
                        Defendant.
---------------------------X

               WHEREAS, the defendant has sought certain discovery materials from the

Government pursuant to Federal Rule of Criminal Procedure 16 (“Rule 16”), which contain

and/or reflect personal identification information allegedly used in the commission of the

offenses charged as well as other personal identification information (including, but not

limited to, names, addresses and dates of birth) of individuals other than the defendant and

his spouse; and

               WHEREAS, the Government desires to protect the confidential information

contained in the materials it produces pursuant to Federal Rule of Criminal Procedure

16(d)(1) and Title 18, United States Code, Section 3771;

               IT IS ORDERED:

               1.     Discovery material to be produced by the Government in this action

contains and/or reflects personal identification information (including but not limited to

names, addresses and dates of birth) of individuals other than the defendant and his spouse

(“Confidential Material”).
  Case 1:20-cr-00023-DLI Document 15 Filed 02/06/20 Page 2 of 4 PageID #: 42



                  2.   Confidential Material disclosed to the defendant or to his counsel

(“Counsel”), during the course of proceedings in this action:

                       a.          Shall be used by the defendant or his Counsel only for purposes

of this action;

                       b.      Shall be kept in the sole possession of the defendant’s Counsel;

                       c.      Shall not be reviewed or maintained by the defendant outside the

presence of his Counsel;

                       d.      Shall not be copied or otherwise recorded by the defendant;

                       e.      Shall not be disclosed in any form by the defendant or his Counsel

except as set forth in paragraph 2(f) below;

                       f.      May be disclosed only by the defendant’s Counsel and only to the

following persons (hereinafter “Designated Persons”):

                              i.          investigative, secretarial, clerical, paralegal and student

personnel employed full-time or part-time by the defendant’s Counsel;

                             ii.          independent expert witnesses, investigators or advisors

retained by the defendant or on his behalf in connection with this action;

                            iii.          such other persons as hereafter may be authorized by the

Court upon such motion by the defendant; and

                       g.      Shall be returned to the Government following the conclusion of

this case together with any and all copies thereof, or shall be destroyed together with any and

all copies thereof and defendant’s Counsel shall verify such destruction in writing.

                  3.   No persons shall be provided, shown or read the contents of any

materials produced pursuant to the terms of this Order, or any copy thereof, unless and until

                                                    2
   Case 1:20-cr-00023-DLI Document 15 Filed 02/06/20 Page 3 of 4 PageID #: 43



they have been provided with a copy of this Order and certify under oath and in writing that

they will comply with its terms. The defense shall maintain a record of all such persons and

certifications.

                  4.   The defense shall not attach any materials produced pursuant to the terms

of this Order to any public filings with the Court or publicly disclose such materials, or their

contents in any other manner, without prior notice to the Government. If the defense and the

Government cannot agree on the manner in which the materials or their contents may be

publicly disclosed, the parties shall seek resolution of such disagreements by the Court.

                  5.   The provisions of this Order shall not be construed as preventing the

disclosure of any information in any motion, hearing, trial or sentencing proceeding held in

this action or to any judge or magistrate of this Court for purposes of this action.

                  6.   Any violation of this Order (a) will require the immediate return to the

government of the Confidential Material, and (b) may result in contempt of Court.




                                                3
  Case 1:20-cr-00023-DLI Document 15 Filed 02/06/20 Page 4 of 4 PageID #: 44



              7.     Nothing in this Order in any way releases counsel for the government

or Counsel from the obligations of the “Free Press Fair Trial Directives” of Local Rule 23.1

of the Local Criminal Rules of the Eastern District of New York.

Dated: Brooklyn, New York
       February 6, 2020




                                    SO ORDERED this ___ day of ____________, 2020:



                                    THE HONORABLE DORA L. IRIZARRY
                                    UNTIED STATES DISTRICT JUDGE
                                    EASTERN DISTRICT OF NEW YORK




                                              4
